


EXHIBIT 10.1

Loan Application Form

November 27, 2006

Dear Risona Bank,

 

I would like to apply for the loan with the details below.

 

 

Address:

West Shinjuku Showa bldg. 11F, 1-13-12,

 

Nishi-Shinjuku, Shinjuku-ku. Tokyo

 

K.K. Global Hotline

 

 

Name:

Representative Director

 

Hideki Anan

 

Amount Requested

100,000,000 YEN

 

 

 

 

Desired Loan

2.000%

Desired date of loan

November 28, 2006

 

 

 

 

interest rate

 

 

Desired term of loan

November 28, 2007

 

 

 

 

 

 

 

Fund Allocation

Working Fund (amount) 100,000,000 YEN

Financial Plan

 



3.Overhead payment fund: 100,000,000 YEN

Risona Bank 100,000,000 YEN

 

Payment Resources

Collected Sales

 

 

 

 

 

 

 

Method of Repayment

Last day of February, 2007 is the first repayment date, and after that,
10,000,000 YEN should be repaid every end of the month,

 

and 10,000,000 YEN should be repaid by the final repayment due date.

 

 

 

Method of Interest

On the day of loan, the amount up to the mid-term of your specified term of loan
should be paid in advance.

 

Payment

After that, the amount for the next installment payment date or loan term is
paid in advance on every

 

 

installment payment date

 

 

 

 

 

 

Guarantor

Hideki Anan

 

 

 

 

 

 

 

 

I.A. Partners K.K.

 

 

 

 

 

 


--------------------------------------------------------------------------------